DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Aug, 2022 has been entered. 

Election/Restrictions
Applicant elected the drying conditions of claim 5 in the reply filed on 24 June, 2021 without traverse.

Claims Status
Claims 1, 4, and 5 are pending
Claim 1 has been amended.
Claim 4 has been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 2, 3, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Schilling et al (US 7,846,487, cited by applicants) in view of Kell (US 2,908,615), Mencke et al (US 4,829,001), Sandle (Am. Pharm. Rev. (March 2016) and the Kentucky University of Agriculture monograph on food safety (2007) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US 7,846,487, cited by applicants) in view of Kell (US 2,908,615), Mencke et al (US 4,829,001) and Sandle (Am. Pharm. Rev. (March 2016)).
Claim 1 is drawn to a method of preparing type II collagen.

Schilling et al discuss a method of preparing a dehydrated type 2 collagen with low water level (abstract).  The material must be unhydrolyzed (column 1, line 40-45) and retain its original structure (column 2, line 7-11) to be effective for its intended purpose.  Temperatures must be kept relatively low to prevent denaturation (column 3, line 6-9), with a grinding step kept at below 40°C for that purpose (column 4, line 36-38).  The final product is dehydrated to prevent microbial activity, with a maximum water percentage acceptable being 10%, but preferably lower (column 3, line 37-50).  The material should be soaked in an antimicrobial solution to reduce the initial microbial load before subjecting it to mixing and grinding processes (column 3, line 64-66).  An example is given where chicken sternal cartilage (interpreted as collagen from the chicken keel), soaked in an antimicrobial solution, rough ground, dried at 102°F (39°C), and further ground, with both the drying temperature and grinding temperature controlled (example 1, column 4, line 25-59).
The difference between this reference and the instant claims is that this reference uses a different antimicrobial agent and does not describe a rinse step with purified water.
Kell discusses a method of making a processed collagen product (column 1, line 15-16).  The material is sterilized by adding hydrogen peroxide at a concentration of between 1 and 30% to the mixture followed by sitting for 2-3 hours (column 2, line 27-47).  This peroxide is added to a solution of unknown volume, so the actual concentration is not known, and the reference does not discuss the temperature (although the example used a temperature of 95°F (35°C))(column 4, line 20-24).  Note that this is the same general process as claimed by applicants; while the temperature is close to the range of applicant’s claim and the concentration is not specified, neither of these are considered a patentable distinction.  A person of skill in the art would be expected to optimize the temperature and concentration, therefore, differences in these parameters, absent secondary considerations, will not render the invention patentable (MPEP 2144.05(II)(A)).  This reference renders obvious the disinfection step of applicant’s claims.
Mencke et al describe enzymatic neutralization of hydrogen peroxide to remove residual peroxide in the context of medical devices (abstract).  This reference establishes that the disinfectant will leave residual peroxide.
Sandle et al describes pharmaceutical sanitization (title).  Hydrogen peroxide is described as an oxidizing disinfectant that avoids surface staining (3d page, 3d paragraph).  If the disinfectant leaves a residue (which Menke et al teaches peroxide does), the excess should be removed with a surface rinse with either alcohol or water for injection (interpreted as purified water).  This reference mentions using purified water to remove residues from disinfectants.
Therefore, it would be obvious to use a peroxide base sterilization technique, as a simple substitution of one element (the sterilization technique of Schilling et al) for another (the sterilization technique of Kell) yielding expected results (dead bacteria).  As both of these references discuss sterilization of collagen, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to remove the residual hydrogen peroxide that Mecke et al suggests is present after the disinfection step with water for injection, as described by Sandle et al to leave less peroxide.  As washing is well known in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Schilling et al teaches the steps of obtaining a chicken sternum cartilage material, disinfecting it at a single step, drying it at less than 40C to a level below 10% (overlapping the claimed range of applicants), and grinding it at around 4C.  Kell renders obvious disinfection with hydrogen peroxide patentably indistinct from the method step claimed by applicants.  Mecke et al and Sandle et al render obvious rinsing off excess peroxide.  Kell states that the disinfection should be for 2 or 3 hours.  Thus, the combination of references render obvious claim 1.
response to applicant’s arguments
	Applicant argues that the process avoids the harmful vapors of prior disinfection schemes, that there is no motivation to use hydrogen peroxide, that Kell does not discuss the concentration or problems with vapors, and that a person of skill in the art would not look to Mencke et al, as it is a different field.
Applicant's arguments filed 1 Aug, 2022 have been fully considered but they are not persuasive.

Applicant argues that the invention avoids harmful vapors.  It is not clear how this overcomes the rejection.  If persuasive, all that this argument does is state that the invention is an improvement over the prior art.  However, an improvement is neither necessary nor sufficient to obtain a patent; none of the laws that dictate what inventions are patentable mention improvements.  The issue at question in this rejection is if the invention is obvious; if it is an improvement or not is not directly relevant to the question.
Applicant next argues that there is no motivation to use hydrogen peroxide, because Schilling et al does not mention that disinfectant.  There are two issues with this argument.  The first is that applicant has stated no legal basis that this limitation must be found in the primary reference.  There is no requirement that specific limitations must be found together in either the text of 35 USC 103 or the court cases that define it.  The fact that the limitation can be found in Kell, which discusses similar processes to Schilling et al, is sufficient.  The second is that applicant has not shown why it is required that the rejection use a teaching-suggestion-motivation rationale.  The Supreme Court has explicitly stated that other rationales for combination are proper, including the one used in the rejection for this limitation (MPEP 2143(I)(B)).  
	Applicant argues that Kell does not discuss harmful vapors.  It is not clear why this is a requirement for the rejection.  Applicant argues that Kell does not discuss the concentration of the hydrogen peroxide.  As noted in the rejection, a person of skill in the art would reasonably be expected to optimize such parameters, and, as applicant is doing essentially the same thing as Kell (disinfecting a collagen product), such a person would reasonably attempt similar concentrations during the optimization process.
	Finally, applicant argues that a person of skill in the art would not look to Mencke et al because it is in the field of disinfecting a metal substrate.  This is an argument of non-analogous art.  The test for analogous art is if the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or the reference is reasonably pertinent to the problem faced by the inventor (MPEP 2144.01(a)(I)).  Both applicant’s claimed invention and Mencke et al are drawn to disinfection in the medical field.  It is not unreasonable to consider this the same field of endeavor.  Even if the field of endeavor is drawn narrowly enough to exclude Mencke et al, both applicant and Mencke et al are disinfecting material, so the reference is clearly reasonably pertinent to the problem faced by applicant.

second rejection
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US 7,846,487, cited by applicants) in view of Kell (US 2,908,615), Mencke et al (US 4,829,001), Sandle (Am. Pharm. Rev. (March 2016) and Webb (Chem. Processing (April, 2016)).
The teachings of Schilling et al, Kell, and Sandle were given above, and will not be repeated here.  Please note that these references render obvious claim 1.
The difference between these references and the remaining claims is that these references do not discuss drying at 15°C or less at a pressure of 16 mbar.
Webb discusses vacuum shelf drying (title).  This is a common unit operation for reducing the liquid solvent content of solid cakes prior to downstream processing (abstract).  The vacuum allows for drying of volatiles at low temperatures (abstract).  Webb notes that there is a correlation between the vacuum pressure pulled and the drying time (abstract).  The temperature of the material rapidly falls to between -10 and -25°C due to evaporative cooling, slowly rising to 5-10°C at the end of drying (2nd page, 1st paragraph).  This reference teaches vacuum drying to remove volatiles (such as water).
As Schilling et al teach that it is important not to heat the material excessively to prevent denaturing, it is obvious to use the method of Webb to dry the collagen, as this method is taught as allowing drying at lower temperatures.  As the relationship between boiling point and pressure is well understood, an artisan in this field would attempt this process with a reasonable expectation of success.  Alternatively, this is a simple substitution of one element (the drying method of Schilling et al) for another (the drying method of Webb) yielding expected results (dry material).
Webb et al renders obvious drying at reduced temperature and pressure.  While it does not specify the exact pressure mentioned by applicants (16 mbar), it states that the pressure pulled is related to the drying time.  There is thus a tradeoff between increased vacuum (which costs more for higher performance pumps) and drying time.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Thus, the combination of references renders obvious claim 5.
response to applicant’s arguments
	Applicant argues that Webb does not teach the exact limitations of the claim, that Webb discusses additional drying steps, that the reference is drawn to cakes rather than intact chicken pieces, and that the final moisture content is greater than 10% in the reference.
Applicant's arguments filed 1 Aug, 2022 have been fully considered but they are not persuasive.

	The question is not if Webb teaches the exact limitation of the claim, but rather if the combination of the references cited in the rejection renders the invention obvious.  Schilling et al discusses drying the material to less than 10% moisture.  Note that the claim is for a humidity of less than 5%, not that the final product have less than 5% moisture.  This is interpreted as if the material is present at equilibrium with the air, the air moisture will be less than 5%.  Webb teaches that using vacuum will allow for drying of volatiles at lower temperature than would otherwise, rendering obvious using vacuum, and that drying time and vacuum pressure are result oriented variables for optimization.  As explained in the rejection, this renders the limitations of vacuum pressure obvious.
	Applicant points to a forced nitrogen convection process to remove excess solvent liquid in Webb, which applicant states is not part of their invention.  Applicant’s claim is open (comprising), allowing for additional steps.  It is not clear why this renders the rejection invalid.
	Applicant argues that Webb is drawn to solid cakes rather than chicken keels.  Considering the rather general teachings relied upon from this reference, it is not clear how this overcomes the rejection.  There is no evidence of record that chicken keels will not dry under vacuum, or that the advantages of vacuum drying of pharmaceutical compounds discussed by Webb would not apply to chicken keels.
	Finally, applicant claims that the optimized conditions of Webb yield a cake with more than 10% moisture content.  There is no discussion in the reference about optimizing to reduce the content of the material to the level of applicant’s claims.  There is a study to optimize the consistency of drying with a desired final solvent content of 6.25% (6th page, 1st through 3d paragraphs) concluding that a fixed final pressure gives better consistency than fixed time (6th page, 3d paragraph).  Nowhere does the reference show that the process cannot achieve less than 10% moisture content, as applicant argues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658